FILED
                             NOT FOR PUBLICATION                            AUG 21 2012

                      UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS


                             FOR THE NINTH CIRCUIT

 ST. ANTHONY FISH FARM, INC., a
 Nevada corporation, and GREG                   No. 11-55547
 PHILLIPS,
                                                D.C. 2:10-cv-06061-JHN-OP
               Plaintiffs-Appellants,
                                                MEMORANDUM *
             v.

 MULTI-NATIONAL
 INVESTMENTS, LLC, a Limited
 Liability Company organized under the
 laws of the State of Delaware,

               Defendant-Appellee,

              and

 SEASIDE TRUSTEE, INC., a
 California corporation,

               Defendant.




                      Appeal from the United States District Court
                         for the Central District of California
                    Jacqueline H. Nguyen, District Judge, Presiding




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                             Submitted August 10, 2012 **
                                Pasadena, California

Before:       SILVERMAN and WARDLAW, Circuit Judges, and FOGEL, District
              Judge***

       Plaintiffs-Appellants St. Anthony Fish Farm, Inc. and Greg Phillips

(collectively, “Plaintiffs”) appeal the district court’s dismissal of their action

challenging a trustee’s sale of real property. The district court concluded that a

prior bankruptcy court decision had adjudicated the validity of the trustee’s sale

and that Plaintiffs’ claims thus were barred by the doctrine of collateral estoppel.

       We have jurisdiction under 28 U.S.C. § 1291. We adopt the well-reasoned

decision of the district court.

       AFFIRMED.




       **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
         The Honorable Jeremy Fogel, District Judge, United States District Court
for the Northern District of California, sitting by designation.

                                            2